Gunby, J.
Plaintiff sues on a note for $100, given as a part of.the purchase price' of one horse, sold for $130, of which $30 were paid cash, and the note sued on given for the balance. Defendant sets up that the horse was worthless, and asks for the annulment of the note and the return of the cash payment, and the judgment of the District Judge was in his favor. Plaintiff ap*65peals. Held: This Court is without jurisdiction, ration e materia?, as to plaintiff’s demand, which was finally determined and rejected by the District Judge. Nor can we pass upon the reconventional demand, ‡100 of which constituted really a defence to plaintiff’s action.